Citation Nr: 1755879	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-44 171	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 2011 Board decision that did not find CUE in March 1970, November 1974, and January 2000 rating decisions in that they did not grant service connection for varicose veins of the left leg.

[The issues of whether there was CUE in March 1970, November 1974, and January 2000 rating decisions in that they each, in turn, did not grant service connection for varicose veins of the left leg and entitlement to an effective date prior to October 19, 2007 for the grant of service connection for varicose veins of the left leg are the subject of a separate decision.] 

REPRESENTATION

Moving party represented by:  Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

FINDING OF FACT

The Veteran has failed to adequately set forth the alleged CUE, or errors of fact or law, in the January 2011 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the threshold pleading requirements for a motion for revision of the Board's January 2011 decision based on CUE have not been met, the motion must be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A final decision issued by the Board may not be revised or reversed except upon a finding of CUE.  38 U.S.C. § 7111(a) (2012).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2017).

If a movant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).
Motions for review of prior final Board decisions on the grounds of CUE are subject to specific filing and pleading requirements, which are set forth in Rule 1401 of the Rules of Practice of the Board, found in Part 20 of title 38, Code of Federal Regulations.  Failure to comply with these requirements results in dismissal of the motion without prejudice to re-filing.  See 38 C.F.R. § 20.1404(a), (b) (2017).

Rule 1404(a) specifies that a motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  

In addition, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy this requirement.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Other examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3) (2017).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The Veteran's allegation of CUE is, in essence, that the Board committed CUE by not finding March 1970, November 1974, and January 2000 rating decisions that did not grant service connection for varicose veins of the left leg were based on CUE in that they did not grant service connection for varicose veins of the left leg.  The January 2011 Board decision referred those matters, concluding the Board did not have jurisdiction over those claims.  As noted, those matters are the subject of a separate decision.

In his November 2015 motion, the Veteran simply asserted the Board committed CUE because it did not assign an effective date in 1999 for the grant of service connection for varicose veins of the leg.  Notably, in an August 2016 statement, he clarified he was not in fact alleging CUE in the Board decision itself, but in the prior rating decisions in that they did not grant service connection for varicose veins in the left leg.  

The Board finds that the requirements for a valid claim of CUE have not been satisfied with respect to the January 2011 Board decision.  The Veteran has only provided nonspecific allegations of error and has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error the result of the Board's January 2011 decision would have been manifestly different.  It is not enough to argue that something is CUE; rather, in order to raise a valid claim of CUE, the moving party needs to provide specific reasons as to why any alleged error was outcome-determinative.  See Bustos, 179 F. 3d at 1381.

Accordingly, in view of the fact that the Veteran has failed to comply with 38 C.F.R. § 20.1404(b) in his attempt to challenge the January 2011 Board decision on the basis of CUE, the Board has no alternative but to dismiss his November 2015 motion for revision without prejudice to re-filing.  The Board notes this action does not impact the matters of whether there was CUE in March 1970, November 1974, and January 2000 rating decisions in that they each, in turn, did not grant service connection for varicose veins of the left leg and entitlement to an effective date prior to October 19, 2007 for the grant of service connection for varicose veins of the left leg, which are the subject of a separate decision.




ORDER

The motion to revise the January 2011 Board decision on the basis of CUE is dismissed without prejudice as to re-filing.



	                       ____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2017) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

